Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/493,106 filed on 10/4/21. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12, 13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,481,731 to Usoro (1st interpretation).
Claim 1
Usoro discloses in Fig 12,
A drive system for a vehicle, comprising: a first planetary gear set including a first carrier (e.g. 1126); a second planetary gear set including a second carrier (e.g. 1146); a third planetary gear set including a sun gear (e.g. 1132), a ring gear (e.g.1134), a plurality of planetary gears (e.g. 1137) coupling the sun gear to the ring gear, and a third carrier (e.g. 1136) rotationally supporting the plurality of planetary gears, wherein the third planetary gear set is directly coupled to the first carrier and the second carrier (e.g. via 1170); a first electromagnetic device (e.g. 1180) coupled to the first planetary gear set; a second electromagnetic device (e.g. 1184) coupled to the second planetary gear set; and an output shaft (e.g. 19) coupled to the first planetary gear set.
Claim 2
The drive system of Claim 1, further comprising an actuator (e.g. via 1150) that, when engaged, causes the third planetary gear set to limit rotation of the first carrier and the second carrier relative to a ring gear of the second planetary gear set.
Claim 3
The drive system of Claim 2, wherein the actuator is a brake (e.g. B1) that is positioned to limit rotation of the third carrier.
Claim 6
A drive system for a vehicle, comprising: a first planetary gear set (e.g. 1120-1124); a second planetary gear set (e.g. 1140-1144); a third planetary gear set (e.g. 1130-1134) directly coupled to the first planetary gear set and the second planetary gear set; a first electromagnetic device (e.g. 1180) coupled to the first planetary gear set; a second electromagnetic device (e.g. 1184) coupled to the second planetary gear set; and an output shaft (e.g. 19) coupled to the first planetary gear set, wherein the third planetary gear set is aligned with the first planetary gear set and the second planetary gear set (See Fig 12).
Claim 7
The drive system of Claim 6, wherein the first electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 17 & 19 axis).
Claim 8
The drive system of Claim 6, wherein the second electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 17 & 19 axis).
Claim 9
The drive system of Claim 6, wherein the output shaft is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 17 & 19 axis).
Claim 12
The drive system of Claim 6, wherein at least one of the first planetary gear set, the second planetary gear set, or the third planetary gear set is positioned between the first electromagnetic device and the second electromagnetic device (e.g. all planetary gear sets).


Claim 13
The drive system of Claim 12, wherein the first planetary gear set, the second planetary gear set, and the third planetary gear set are positioned between the first electromagnetic device and the second electromagnetic device (e.g. all planetary gear sets).
Claim 16
A vehicle, comprising: a multi-mode transmission including: a first planetary gear set (e.g. 1120-1124); a second planetary gear set (e.g. 1140-1144); a third planetary gear set (e.g. 1130-1134) coupled to the first planetary gear set and the second planetary gear set (e.g. via 1170); a first motor/generator (e.g. 1180) coupled to the first planetary gear set; and a second motor/generator (e.g. 1184) coupled to the second planetary gear set; and a drive axle (e.g. 16) coupled to the first planetary gear set, wherein during a first mode of the multi-mode transmission, (a) an actuator (e.g. B1) is engaged to limit rotation of the third planetary gear set, (b) the third planetary gear set limits rotation a carrier (e.g. 1126, operatively limits its rotation) of the first planetary gear set relative to a ring gear (e.g. 1144) of the second planetary gear set, and (c) the first motor/generator is permitted to rotate independent of the second motor/generator (e.g. 1184 independently control via 1188).
Claim 17
The vehicle of Claim 16, wherein the actuator is a brake (e.g. B1) that, when engaged, limits rotation of a carrier (e.g. 1136) of the third planetary gear set.


Claim 18
The vehicle of Claim 16, wherein during the first mode, the third planetary gear set limits rotation of a carrier (e.g. 1146) of the second planetary gear set relative to the ring gear of the second planetary gear set (e.g. limited via B1).
Claim 19
The vehicle of Claim 16, wherein during a second mode of the multi-mode transmission, (a) the actuator is disengaged, and (b) the first planetary gear set is coupled to the second planetary gear set and the second motor/generator (e.g. B1 is disengaged first and second planetary gear sets operatively coupled  to 1184).
Claim 20
The vehicle of Claim 16, wherein the first motor/generator is coupled to a sun gear (e.g. 1122) of the first planetary gear set, and wherein the second motor/generator is coupled to a sun gear (e.g. 1142) of the second planetary gear set.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,481,731 to Usoro (2nd interpretation).
Claim 1
Usoro discloses in Fig 12,
A drive system for a vehicle, comprising: a first planetary gear set including a first carrier (e.g. 1136); a second planetary gear set including a second carrier (e.g. 1146); a third planetary gear set including a sun gear (e.g. 1122), a ring gear (e.g.1124), a plurality of planetary gears (e.g. 1127) coupling the sun gear to the ring gear, and a third carrier (e.g. 1126) rotationally supporting the plurality of planetary gears, wherein the third planetary gear set is directly coupled to the first carrier and the second carrier (e.g. via 1170); a first electromagnetic device (e.g. 1182) coupled to the first planetary gear set; a second electromagnetic device (e.g. 1184) coupled to the second planetary gear set; and an output shaft (e.g. 19, operatively coupled) coupled to the first planetary gear set.
Claim 2
The drive system of Claim 1, further comprising an actuator (e.g. via 1150) that, when engaged, causes the third planetary gear set to limit rotation of the first carrier and the second carrier relative to a ring gear (e.g. 1144) of the second planetary gear set.
Claim 3
The drive system of Claim 2, wherein the actuator is a brake (e.g. B1) that is positioned to limit rotation of the third carrier.
Claim 4
The drive system of Claim 1, wherein the ring gear (e.g. 1124) of the third planetary gear set is coupled to the first carrier and the second carrier (e.g. 1136 & 1146 respectively).
Claim 5
The drive system of Claim 1, wherein the sun gear (e.g. 1122) of the third planetary gear set is coupled to a ring gear (e.g. 1144, operatively coupled) of the second planetary gear set.

Claims 6-8 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,469,848 to Ono et al.
Claim 6
Ono discloses in Fig.1,
A drive system for a vehicle, comprising: a first planetary gear set (e.g. 8); a second planetary gear set (e.g. 5); a third planetary gear set (e.g. 10) directly coupled to the first planetary gear set and the second planetary gear set (e.g. via 6); a first electromagnetic device (e.g. 9) coupled to the first planetary gear set; a second electromagnetic device (e.g. 4) coupled to the second planetary gear set; and an output shaft (e.g. shaft of 61 & 63, operatively coupled) coupled to the first planetary gear set, wherein the third planetary gear set is aligned with the first planetary gear set and the second planetary gear set (See Fig 1).
Claim 7
The drive system of Claim 6, wherein the first electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 6 axis).
Claim 8
The drive system of Claim 6, wherein the second electromagnetic device is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. all aligned along 6 axis).
Claim 10
The drive system of Claim 6, further comprising a connecting shaft (e.g. 6) coupled to the first planetary gear set and extending through at least one of the second planetary gear set, the third planetary gear set, or the second electromagnetic device.

Claim 11
The drive system of Claim 10, wherein the connecting shaft is aligned with the first planetary gear set, the second planetary gear set, and the third planetary gear set (e.g. concentric).
Claim 12
The drive system of Claim 6, wherein at least one of the first planetary gear set, the second planetary gear set, or the third planetary gear set is positioned between the first electromagnetic device and the second electromagnetic device (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 &15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,469,848 to Ono et al. in view of U.S. Patent 9,114,804 to Shukla et al.

Claim 14
Ono teaches a drive system with a first, second, and third planetary gear set, a first and second electromagnetic device and an output shaft. The third planetary gear set being aligned with the first and second planetary gear sets and output with differential. Ono however, does not explicitly disclose that the output shaft is a first output shaft with a dropbox planetary.
Shukla however, teaches in Fig 2, a similar drive system, but with a dropbox planetary (e.g. P3) with a carrier, ring gear, sun gear and a second output shaft (see Fig 2) as the differential. Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to substitute the differential of Ono with that of Shukla’s dropbox planetary to achieve the predictable result of providing torque distribution between two output shafts. 
Claim 15
The drive system of Claim 14, wherein the first output shaft, the second output shaft, and the dropbox planetary are radially offset from the third planetary gear set (see Fig 2 of Shukla).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 10, 11, 14 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 11,137,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass those of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659